UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22517 ASGI Corbin Multi-Strategy Fund, LLC (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Corbin Multi-Strategy Fund, LLC Consolidated Financial Statements as of and for the Six Month Period Ended September 30, 2013 ASGI Corbin Multi-Strategy Fund, LLC Table of Contents Page Consolidated Schedule of Investments 1 Consolidated Statement of Assets, Liabilities and Net Assets 9 Consolidated Statement of Operations 10 Consolidated Statements of Changes in Net Assets 11 Consolidated Statement of Cash Flows 12 Consolidated Financial Highlights 13 Notes to Consolidated Financial Statements 14 Supplemental Information 32 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) As of September 30, 2013 Strategy Investments Cost Fair Value Investment Funds - 97.38% Asset-Backed Securities - 17.05% Halcyon Structured Opportunities Fund LP* $ $ Perella Weinberg Partners Asset Based Value Offshore Fund LP Pine River Fixed Income Fund Ltd Seer Capital Partners Offshore Fund Serengeti Lycaon Overseas Ltd Serengeti Segregated Portfolio Company, Ltd. Equity Special Situations - 8.40% Ironsides Partners Special Situations Offshore Fund Ltd. Jet Capital Concentrated Offshore Fund, Ltd Jet Capital Select Opportunities Offshore Fund, Ltd Pershing Square Holdings, Ltd Third Point Offshore Investors Ltd Event Driven/Distressed - 21.91% Anchorage Capital Partners Offshore, Ltd Anchorage Capital Partners, LP Archer Capital Fund LP* Archer SPE I LLC* Drawbridge Special Opportunities Fund, LP* Garrison Special Opportunities Fund LP* New Point V Ltd Redwood Offshore Fund Ltd Silver Lake Credit Fund (Offshore), Ltd Venor Capital Offshore Ltd. Global Macro - 19.00% Autonomy Global Macro Fund Ltd BH Macro Ltd Brevan Howard Fund Limited COMAC Global Macro Fund Limited D.E. Shaw Oculus International Fund Discovery Global Macro Fund Ltd. Fortress Macro Fund Ltd Tyticus Partners II Ltd WCG Offshore Fund, Ltd See accompanying notes to consolidated financial statements. 2 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of September 30, 2013 Strategy Investments Cost Fair Value Investment Funds - 97.38% (continued) Long/Short Equity - 20.41% Cadian Offshore Fund Ltd $ $ Marble Arch Offshore Partners Ltd Pelham Long/Short Fund Ltd Squadra Equity Fund Ltd SRS Partners, Ltd Tekne Offshore Fund, Ltd TPG-Axon Partners, LP* Relative Value - 10.61% BlueCrest Capital International Limited D.E. Shaw Composite Fund LLC* D.E. Shaw Composite International Fund Kildonan Castle Global Credit Opportunity Fund Ltd. QVT Onshore LP* QVT SLV Onshore Ltd* QVT Special Investment Onshore Fund Ltd* Saba Capital Leveraged Offshore Fund, Ltd See accompanying notes to consolidated financial statements. 3 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of September 30, 2013 Strategy Investments Strike Price Expiration Date Cost Fair Value Purchased Options - 0.13% Currency Options - 0.00% Put Option - OTC - Morgan Stanley Capital Services Inc., USD vs JPY JPY 120 04/24/2014 $ $ 2 Index Options - 0.13% Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 01/18/2014 $ $ Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 12/31/2013 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 12/31/2013 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 12/21/2013 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 11/16/2013 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 11/16/2013 Put Option - OTC - Morgan Stanley Capital Services Inc., SPX $ 10/19/2013 Total Investments (Cost $118,871,141**) - 97.51% Other Assets and Liabilities, net - 2.49% Net Assets - 100.00% $ Percentages shown are stated as a percentage of net assets as of September 30, 2013. All investments in Investment Funds are non-income producing. * Investment Fund held in ASGI Special Asset Holdings, Inc. ** The cost and unrealized appreciation/(depreciation) of investments as of September 30, 2013, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ See accompanying notes to consolidated financial statements. 4 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of September 30, 2013 Investments by Strategy (as a percentage of total investments) Investment Funds Event Driven/Distressed % Long/Short Equity Global Macro Asset-Backed Securities Relative Value Equity Special Situations Total Investment Funds Purchased Options % Credit Default Swaps Outstanding as of September 30, 2013: Credit Default Swap Agreements on Credit Indices - Buy Protection (1) Counterparty Reference Entity/Obligation Buy/ Sell (Pay) Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) Upfront Payments (Received)/ Paid Morgan Stanley Capital Services Inc. iTraxx Europe Series 9 Version 1 Buy ) 6/20/2015 € $ ) $ ) Morgan Stanley Capital Services Inc. iTraxx Europe Sub Financials Series 10 Version 1 Buy ) 12/20/2013 € ) Morgan Stanley Capital Services Inc. CDX.NA.HY.19 Buy ) 12/20/2017 $ ) ) Morgan Stanley Capital Services Inc. CDX.NA.IG.18 Buy ) 6/20/2017 $ ) $ ) $ See accompanying notes to consolidated financial statements. 5 ASGI Corbin Multi-Strategy Fund, LLC Consolidated Schedule of Investments (unaudited) (continued) As of September 30, 2013 Credit Default Swap Agreements on Corporate and Sovereign Issues - Buy Protection (1) Counterparty Reference Entity/Obligation Buy/ Sell (Pay) Receive Fixed Rate (%) Termination Date Notional Amount(2) Fair Value(3) Upfront Payments (Received)/ Paid Morgan Stanley Capital Services Inc. Australia and New Zealand Banking Group Ltd Buy ) 12/20/2016 $ $ ) $ Morgan Stanley Capital Services Inc. BorgWarner, Inc. Buy ) 3/20/2015 $ ) ) Morgan Stanley Capital Services Inc. Capital One Bank (USA), National Association Buy ) 6/20/2016 $ ) ) Morgan Stanley Capital Services Inc. Caterpillar Financial Services Corporation Buy ) 12/20/2013 $ ) ) Morgan Stanley Capital Services Inc. Commonwealth Bank of Australia Buy ) 12/20/2016 $ ) Morgan Stanley Capital Services Inc. Commonwealth of Australia Buy ) 12/20/2016 $ ) ) Morgan Stanley Capital Services Inc. Credit Suisse (USA), Inc. Buy ) 12/20/2014 $ ) Morgan Stanley Capital Services Inc. Federal Republic Of Germany Buy ) 9/20/2018 $ Morgan Stanley Capital Services Inc. Kingdom of Spain Buy ) 3/20/2018 $ Morgan Stanley Capital Services Inc. Kingdom of Sweden Buy ) 12/20/2015 $ ) ) Morgan Stanley Capital Services Inc. Lowe's Companies, Inc. Buy ) 12/20/2013 $ ) ) Morgan Stanley Capital Services Inc. Masco Corp. Buy ) 3/20/2015 $ ) Morgan Stanley Capital Services Inc. National Australia Bank Ltd Buy ) 12/20/2016 $ ) Morgan Stanley Capital Services Inc. National Rural Utilities Cooperative Finance Corp. Buy ) 6/20/2014 $ ) Morgan Stanley Capital Services Inc. National Rural Utilities Cooperative Finance Corp. Buy ) 9/20/2014 $ ) Morgan Stanley Capital Services Inc. Nordstrom, Inc. Buy ) 6/20/2014 $ ) ) Morgan Stanley Capital Services Inc. People's Republic Of China Buy ) 6/20/2016 $ ) ) Morgan Stanley Capital Services Inc. ProLogis Buy ) 12/20/2014 $ ) Morgan Stanley Capital Services Inc. Simon Property Group, LP Buy ) 12/20/2014 $ ) ) Morgan Stanley Capital Services Inc. The Dow Chemical Company Buy ) 6/20/2014 $ ) ) Morgan Stanley Capital Services Inc. The Dow Chemical Company Buy ) 12/20/2013 $ ) ) Morgan Stanley Capital Services Inc. The Goldman Sachs Group, Inc. Buy ) 12/20/2017 $ Morgan Stanley Capital Services Inc. Wells Fargo & Company Buy ) 3/20/2014 $ ) 13 Morgan Stanley Capital Services Inc. Yum! Brands, Inc. Buy ) 12/20/2013 $ ) ) $ )
